       Case: 3:21-cv-00335-wmc Document #: 1 Filed: 05/18/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DARTAVIS SHELTON,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                     18-cv-341-wmc
PETE ERICKSEN, JEAN ZWIER,
MICHAEL BAENEN, SARAH COOPER,
LT. GAVIN, OFFICER COONEY,
LT. VANGHEEM, and NURSE
GARLAND,

                            Defendants.


       Pro se plaintiff Dartavis Shelton, who was previously incarcerated at Green Bay

Correctional Institution (“GBCI”), has filed a civil action against eight employees and

administrators working at GBCI. On April 15, 2021, this court determined that Shelton’s

complaint violated Fed. R. Civ. P. 20 by combining in a single lawsuit allegations involving

two different incidents and groups of defendants.       (4/15/21 Op. & Ord. (dkt. #9).)

Specifically, the court found that Shelton’s allegations could be grouped into at least the

following two lawsuits:

       Lawsuit 1: Plaintiff’s claims related to the March 2012, and January 2013,
       hospitalizations at St. Vincent, and his subsequent injuries and scarring that
       resulted from wearing the metal restraints and Bandit electric shock device.

       Lawsuit 2: Plaintiff’s claims relating to the use of force incident from
       February 2012.

       The court advised plaintiff that he could proceed on only one of the lawsuits under

this case number, and that if he wished to pursue the other lawsuit, then he would have to

file a separate complaint and pay a separate filing fee. The court gave plaintiff until May

5, 2021, to advise the court how he wished to proceed.
        Case: 3:21-cv-00335-wmc Document #: 1 Filed: 05/18/21 Page 2 of 4




       In his response to that order, Shelton states that he would like to proceed on Lawsuit

1 in this lawsuit under this case number. (Response (dkt. #10).) He further states that

he would like to pursue Lawsuit 2, as well, but he is concerned that if he must file a new

complaint, it may be outside the limitations period given that the incident occurred in

2012, more than 9 years ago. Shelton also expresses concern that he will not be able to

afford the filing fee.

       To address these concerns, Shelton asks the court to consolidate his two separate

cases into a single proceeding. However, because Shelton’s two lawsuits do not “involve a

common question of law or fact,” consolidation is not appropriate under Fed. R. Civ. P.

42. Nevertheless, Shelton raises a legitimate concern about the timeliness of Lawsuit 2

should this court dismiss those allegations from the instant lawsuit. Accordingly, rather

than dismiss the parties and claims raised in Lawsuit 2, the court will sever them. See

Wilson v. Bruce, 400 F. App’x 106, 108 (7th Cir. 2010) (noting that severance, rather than

dismissal, “preserves rights that depend on the date that the complaint was filed, such as

defenses to applicable statutes of limitation”) (citing Elmore v. Henderson, 227 F.3d 1009,

1012 (7th Cir. 2000)).

       In severing this claim, the court will direct the clerk of court to open a new lawsuit

limited to that claim, with a filing date of May 8, 2018, which is the date on which Shelton

filed the instant complaint.    Shelton does not need to file a separate complaint: his

complaint in this new lawsuit will be limited to paragraphs 42-53 of the original complaint

filed in Case No. 18-cv-341. (See Compl. (dkt. #1) 21-27.) However, because the court

will consider this second lawsuit to have been filed on May 8, 2018 -- when Shelton was a


                                             2
        Case: 3:21-cv-00335-wmc Document #: 1 Filed: 05/18/21 Page 3 of 4




“prisoner” under the Prison Litigation Reform Act -- Shelton must pay an initial partial

payment as determined under 28 U.S.C. § 1915(b)(1), and his complaint will be subject

to screening under § 1915A. Jaros v. Illinois Dep't of Corr., 684 F.3d 667, 669 (7th Cir.

2012) (“prisoner” status under the PLRA turns on whether the plaintiff was confined when

suit was filed).

       When Shelton filed his complaint, he was assessed $178.75 as an initial partial

payment of the fee for filing this case. He must pay that same amount before the court

will screen the allegations in Lawsuit 2, described above. If Shelton currently lacks the

resources to pay that amount, then he should submit an application for leave to proceed in

forma pauperis, a blank copy of which will be mailed to him along with this order. (If these

are undesired consequences of Shelton’s motion, he is free to file a motion for voluntary

dismissal or simply do nothing, in which case the clerk of court will close the new case and

he will not owe a filing fee.)

       One final note: although the court is severing the use of force claim, the court is

doing so without taking a position on whether Lawsuit 2 is timely, even if the court treats

Shelton’s “new” complaint as having been filed on May 8, 2018. Invoking the statute of

limitations is an affirmative defense that can be waived and can be fact-specific. Assuming

Shelton is allowed to proceed on that claim, any statute of limitations issues will have to

be resolved in the course of that lawsuit.




                                             3
Case: 3:21-cv-00335-wmc Document #: 1 Filed: 05/18/21 Page 4 of 4




                                 ORDER

IT IS ORDERED that:

1) Plaintiff Dartavis Shelton’s request for consolidation (dkt. #10) is DENIED.

2) Plaintiff’s use of force claim set forth in paragraphs 42-53 of his original
   complaint (dkt. #1 at 21-27) is SEVERED from this lawsuit.

3) The clerk of court is DIRECTED to open a new lawsuit based on paragraphs 42-
   53 of plaintiff’s original complaint.

4) The clerk of court is DIRECTED to mail plaintiff a copy of the court’s non-
   prisoner application to proceed without prepaying fees or costs.

5) The court will screen plaintiff’s allegations in this complaint (Lawsuit 1) in a
   separate order.

Entered this 18th day of May, 2021.

                                  BY THE COURT:

                                  /s/

                                  WILLIAM M. CONLEY
                                  District Judge




                                        4
